DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 2 which is canceled. Claims 4-7, 11 and 12 depend from claim 3 and are therefore also indefinite. 
Regarding claim 12, there is no antecedent basis for “said CPU” or “said touch screen display.” 
Regarding claim 13, there is no antecedent basis for “said HF power supply.” Further, the recitation of both attachments is missing an article (e.g. “an argon plasma coagulation attachment”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga (US 5,217,457) in view of Boulais (US 2006/0106281).
Regarding claim 1, Delahuerga discloses a gas-enhanced electrosurgical system (figures 20 and 25). The system includes a first gas control module (the elements associated with selector A and sensor A) a second gas control module (the elements associated with selector B and sensor B), a high frequency power module (col. 3 lines 52-53) and a controller for controlling the first and second gas control modules (microprocessor, fig. 25). Delahuerga does not specifically show a housing, or that the controller controls the power module as well as the gas modules. Because Delahuerga does not show a housing, it does not show a first connector. Regarding the housing, various enclosures/consoles/boxes are well-known in the art and Applicant has not disclosed that putting the elements in a single enclosure produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the components of the system of Delahuerga 
Regarding claim 3, the system of Delahuerga-Boulais as discussed above does not disclose a second connector having a fluid connector connected to the second gas control module and an electrical connector connected to the power module. Regarding the second connector, Delahuerga discloses that there is a single output connected to the two gas modules (“gas flow controller” fig. 25). However, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)) and Applicant has not disclose that distinct output ports produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Delahuerga-Boulais with any number of output ports that could each be supplied with either gas to produce the predictable result of allowing any gas to be supplied to any attached device. This modification does not address the electrical connector. However, the device shown by Delahuerga (fig. 20) has a gas connector (25), an HF energy connector (23) and an electrical control connector (22). The system of Delahuerga-Boulais has a housing with all the internal components therein, as discussed above. Further, making elements integral is an obvious modification (MPEP 2144.04(V)(B)) and Applicant has not disclosed that providing two types of connectors together produces an unexpected result. Therefore, it would have been obvious to one of 
Regarding claim 13, the system of Delahuerga-Boulais as discussed above has all the limitations expect the HF power supply configured to supply high frequency energy to argon plasma coagulation attachment and supply low frequency electrosurgical energy to cold atmospheric plasma attachment. However, the claim does not positively recite any attachments and neither the claim nor the specification defines what exactly “high frequency” and “low frequency” are. Further, making an element adjustable is an obvious modification (MPEP 2144.04(V)(D)) and Applicant has not disclosed that a generator being able to generate different frequencies produces an unexpected result. Further, electrosurgical generators being able to generate different frequencies is very common in the art. Therefore, at the time the application was filed, it would have been obvious to provide the system of Delahuerga-Boulais with an adjustable RF generator to produce the predictable result of allowing an operator to select a desired frequency for operation. Any adjustable RF generator would be able to supply “high frequency” and “low frequency” to any attached device where the function of the frequency in the device depends on the structure of the attached device and so are not part of the claim.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga and Boulais, further in view of Uchikubo (US 2005/0234326)
Regarding claims 4-7, the device of Delahuerga is a plasma coagulation device, where the first and second gases as defined above are either of argon and helium (col. 10 lines 45-49). Carbon dioxide is not disclosed, nor is the use of a third gas control module with associated connector. Boulais discloses a system that incorporates an insufflation gas as is common in endoscopic procedures ([0036]). Uchikubo teaches more specifically that carbon dioxide is used as an insufflation gas to facilitate viewing of an area ([0048]). Therefore, at the time the application was filed, it would have been obvious to provide the system of Delahuerga-Boulais with an additional gas control module of carbon dioxide for use in/with endoscopic systems as taught by Uchikubo. It would also be obvious to provide each connector with all relevant connections as discussed above with respect to claim 3. Because of the way the claims are recited which gas module supplies which gas must be revisited. Previously, the first gas module supplied argon or helium and the second gas module supplied the other of argon or helium. However, these claims essentially require the first gas module to be carbon dioxide and the second and third modules to be argon/helium. This is relevant because the carbon dioxide connector does not require an electrical connection as it is not being used for plasma generation. Therefore, in the system of Delahuerga-Boulais-Uchikubo, the first gas control module controls carbon dioxide delivered to a treatment site for insufflation, while the second and third second gas modules supplies argon/helium and HF energy for plasma treatment (including the required and integrated electrical connector). It is noted that the carbon dioxide pathway is distinct from the argon/helium pathway, as it serves a distinct function.
Regarding claim 8, the system of Delahuerga-Boulais-Uchikubo discloses all the limitations as discussed above. The claim language “a sub-system configure to control 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga, Boulais and Uchikubo, further in view of Panescu (US 2015/0105765).
Regarding claims 11 and 12, the system of Delahuerga-Boulais-Uchikubo does not disclose a touch-screen display and a graphical user interface. However, those elements are extremely common in the art and Applicant has not disclosed that their use produces an unexpected result. Panescu discloses a system with several integrated components in a housing (fig. 7, discussion starts at [0059]). Aside from being relevant to the position taken in the rejection of claim 1 that integrating components into a housing is well-known in the art, the housing of Panescu specifically discloses a graphical user interface and touchscreen ([0062]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Delahuerga-Boulais-Uchikubo with a graphical user interface and touchscreen as taught by Panescu to produce the predictable result of allowing a user to interact with the system in a desired manner.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: pressure sensors and 3-way proportional valves are so common in the art that the examiner does not feel the need to provide supporting references. However, the claim recites a particular combination of a 3-way proportional valve, second (pressure control) valve and pressure sensors that the art does not teach or suggest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794